Citation Nr: 1449165	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for gout. 

6. Entitlement to service connection for an eye disability. 

7. Entitlement to service connection for a prostate disability. 

8. Entitlement to service connection for migraines. 

9. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 
10. Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal of the Veteran originally included claims for service connection for a lumbar spine disorder, service connection for hypertension, service connection for hearing loss, and service connection for a right foot disability.  In rating decisions dated in April 2013, the RO granted service connection for these disabilities.  This is considered a full grant of the benefit sought on the appeal for the claims of service connection for lumbar spine disorder, hypertension, hearing loss, and a right foot disability.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of service connection for a bilateral shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Although the Veteran was evaluated for a heart disease in service, he was not diagnosed with any heart disability during service.
 
2.  The Veteran does not currently have a diagnosed heart disease.

3.  The Veteran was not treated for any bilateral ankle disability during service.
 
4.  The Veteran does not currently have a diagnosed bilateral ankle disability.

5.  Although the Veteran was treated for left foot pain, the condition was not chronic and no other left foot disability was diagnosed during service
 
6.  The Veteran does not currently have a diagnosed left foot disability.

7.  The Veteran was not treated for any gout disability during service.
 
8.  The Veteran does not currently have a diagnosed gout disability.

9.  The Veteran was not treated for any eye disability other than myopia during service.
 
10.  The Veteran does not currently have a diagnosed disability of the eyes beyond a refractive error; competent evidence of superimposed injury or disease in service causing or aggravating the Veteran's defective vision, cause by refractive error, is not of record.

11.  The Veteran was not treated for any prostate disability during service.
 
12.  The Veteran does not currently have a diagnosed prostate disability.

13.  Although the Veteran complained of headaches while treated in service, a headache disability, including migraines, was not chronic and no headache disability was diagnosed during service.
 
14.  The Veteran does not currently have a diagnosed chronic headache disability, including migraines.

15.  The Veteran was not treated for any psychiatric or mental health disability during service, including PTSD.
 
16.  The Veteran does not currently have a diagnosed psychiatric or mental health disability, including PTSD.

17.  Although the Veteran was treated for skin disabilities, a rash and excision of lipomas, neither condition was chronic and no other skin disability was diagnosed during service.
 
18.  The Veteran does not currently have a diagnosed chronic skin disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a gout disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for an eye disability are not met and myopia, a refractive error, is not a compensable disease or injury for purposes of VA law.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014).

6.  The criteria for service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a chronic headache disability, including migraines, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2014).

9.  The criteria for service connection for a chronic skin disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2007.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in July and April 2012.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).
Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis, endocarditis, and myocarditis, psychoses, and organic diseases of the nervous systems are listed as a disease under § 3.309 as a chronic disease.  Other conditions that are claimed by the Veteran, such as gout, are not listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, endocarditis, and myocarditis, psychoses, and organic diseases of the nervous systems, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  
Effect of Lay Evidence

The Board recognizes that the Veteran, as part of his evidence, has included his own opinions as to whether he has a given disability, for example, heart disease, and its relation to service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, arthritis or a heart condition, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309   (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, considering all of the claims before the Board, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses. As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis for any of the disabilities at issue before the Board and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not probative as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Service Connection for a Heart Disease Disability

The service treatment records demonstrate that upon entrance, the Veteran's heart was normal.

In October 1988, the Veteran had a chest X-ray and EKG.  The X-ray had no significant radiographic abnormalities and the EKG was normal.  

In August 1989, the Veteran complained of light headiness and chest pain (described as discomfort).  He had headaches as well.  He had no other symptoms.  The EKG had unifocal premature ventricular contractions.  The chest X-ray was within normal limits.  The diagnosis was chest pain-rule out angina and stress or tension headaches.  A follow-up noted in September 1989 noted that the Veteran had atypical chest pain associated with nervousness and there was no association of the chest pain with an exertional component.  The veteran could run 4 miles a day without difficulty and the treadmill stress test was negative.  

A month later, for his retirement examination, the Veteran had another stress test and chest X-ray.  Both were within normal limits and an EKG was normal.  The separation examination report stated the Veteran had atypical chest pain.

After service, in February 2003, the Veteran had borderline elevated blood pressure but his heart did not have any abnormalities.  A March 2003 EKG was normal.  In May 2003, his past medical history did not include any cardiac disabilities such as coronary artery disease.  

In March 2005, the Veteran complained of left arm, groin, thigh, and leg pain.  He denied a history of heart pain or cerebral vascular accident.  An EKG was negative for acute ischemia.  

In his initial claim, the Veteran raises the suggestion that he had a heart condition that pre-existed service.  A heart condition was not noted on entrance examinations for service, and the Veteran was presumed to have been in sound condition upon entry to service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service. 38 C.F.R. § 3.304(b).

As there is no clear and unmistakable evidence of a heart disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Although chest pain/evaluation for a cardiac condition is documented in service, this alone is not enough to establish service connection, there must be a current disability resulting from the conditions.  In other words that an injury was shown in service, in this case, atypical chest pain, alone, is not enough to establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present heart disability attributable to the incident where he experienced atypical chest pain, there can be no valid claim of service connection for heart disease.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with a heart disease disability involving pain.  The Veteran was evaluated several times for his heart health, but there is no evidence of a chronic disorder or condition and the condition of atypical chest pain resolved by the time of separation.  The separation examination did not specify a heart disease problem, but only a history of atypical chest pain and the examination of the heart, including such diagnostic testing as a chest X-ray and EKG were normal. 

Since separation, treatment notes indicate the Veteran's heart has been normal upon examination and no objective findings have been demonstrated.  There is no indication the Veteran has ever sought treatment of the heart since separation.  The evidence does not establish that the Veteran has been currently diagnosed with a heart disability, or any other condition or diagnosis related to a disorder of the heart with the possible exception of hypertension.  The Veteran, however, is already service connected for this disability and there is no evidence to suggest that hypertension has caused or aggravated any heart condition. 

Furthermore, as noted above, diagnosis of a heart disease cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has heart disease and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Because the medical evidence does not establish that the Veteran has a current heart disability, in this case, the Board finds that the Veteran is not entitled to service connection for heart disease.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current heart disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for heart disease, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for a Left Foot Disability, Bilateral Ankle Disability, and Gout

Upon entrance in September 1967, the Veteran's ankles and left foot were normal and there was no history of gout.

Thereafter, the service treatment records do not demonstrate any complaints, tests, treatment, or diagnosis of gout.  

He complained of a sore left foot while marching in October 1967.

In October 1972, he was evaluated for a possible fracture of the fifth digit of the left foot.  It does not appear, however, that a fracture was confirmed as a diagnosis.

In March 1989, the Veteran complained of pain in extension in the popliteal region of the left leg. The diagnosis was a strain of the posterior ligaments.  

After service, the Veteran complained of and received treatment for pain and intermittent swelling to the right great toe, which has been diagnosed as arthritis of the right great toe.  There are no records indicating he complained of pain in the left foot nor are there any records reflecting diagnosis and treatment of the left foot.  In February 2003, the Veteran was diagnosed with arthritis of the right great toe.  In September 2007, the Veteran again complained of right great toe pain which was called gout in the treatment note.  Otherwise, there is no other note indicating a diagnosis or treatment for gout.

In July 2012, the Veteran received a VA examination that covered the left foot and for gout.  The Veteran indicated he had bilateral chronic foot pain with the right foot worse than the left.  The Veteran told the VA examiner that he was told the right foot problem may be gout related.  The examiner concluded, however, that the Veteran did not have gout.  The radiological and physical examination findings demonstrated degenerative joint disease and the uric acid laboratory results were normal.  He had no findings consistent with gout.  Furthermore, the examiner stated he was unable to find any evidence that the Veteran ever had gout.  The Veteran was diagnosed with mild or moderate right hallux valgus and degenerative joint disease of the first MTP joint.  The examiner did not record any abnormal examination findings, test results, or diagnosis involving the left foot.

The Board notes parenthetically that the Veteran's right great toe disability is service connected.

Although left foot pain is documented in service, as noted above, in the absence of proof of a present heart disability attributable to the incident where he experienced left foot pain, there can be no valid claim of service connection for a left foot disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent the Veteran asserts he now has left foot pain, although he is competent to describe symptoms of pain, which are capable of lay observation, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability.  Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001)).

The Board finds that Shedden element (1), a current disability, has not been demonstrated for the left foot, the ankles, and gout.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with a disability involving the left foot or either ankle.  As noted, although one note mentioned gout, the VA examiner noted all laboratory tests are negative for gout and the Veteran does not have any findings or evidence for gout.  The Veteran was evaluated on at least two occasions in service for his left foot, but there is no evidence of a chronic disorder or condition and the conditions that required treatment resolved by the time of separation.  The separation examination did not specify a left foot problem, bilateral ankle problem, or gout and the Veteran stated he was in good health.   

Since separation, treatment notes indicate the Veteran's left foot and ankles have been normal upon examination and no objective findings have been demonstrated.  There is no indication the Veteran has ever sought treatment of either the left foot or the ankles since separation, nor has he been treated for gout. The evidence does not establish that the Veteran has been currently diagnosed with a left foot disability, a bilateral ankle disability, or any other condition or diagnosis related to a disorder of the left foot, ankles, or gout.  The Veteran is already service connected for the right foot disability involving the great toe and there is no evidence to suggest that this disability has caused or aggravated any left foot, ankle, or gout condition. 

Furthermore, as noted above, any diagnosis of the left foot, ankle, or gout cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  The Veteran's assertion or opinion that he has a left foot disability, ankle disability, or gout and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

As there is no competent evidence of a current left foot, bilateral ankle, or gout disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a left foot disorder, bilateral ankle disorder, or gout, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for an Eye Disability

Upon entrance in September 1967, the Veteran had distance vision of 20/20 bilaterally and 20/70 in the right eye and 20/100 in the left eye for near vision.  He also gave a history of acid in his eyes two years before entrance with minimal visual impairment.  His visual acuity was deemed acceptable. 

In April 1977, the Veteran reported he had been welding for three straight days and it felt like he had sand in his eye.  His visual acuity was 20/30 bilaterally.  The diagnosis was low myopia and possible low grade retention.  

In October 1978, the Veteran had been arc welding for two days and complained of a burning sensation in the eyes, difficulty seeing, and photophobia.  The diagnosis was an arc weld burn and a few days later he note subjective improvement.  

In August 1988, he apparently suffered another welding burn but the cornea, conjunctiva, iris, and other parts of the eye were within normal limits. His visual acuity was 20/40 in the left eye and 20/50 in the right.  

In October 1988, his distant and near vision was 20/100 bilaterally but 20/25 in the right eye and 20/20 in the left eye corrected for distant vision and 20/35 corrected bilaterally for near vision.  It was noted the Veteran started using glasses that month.  

In May 1989, the Veteran sought treatment after a dust wind hit him and something flew into his eye.  A corneal foreign body was found, but the rest of the examination was normal.  His visual acuity was 20/40 in the left eye and 20/50 in the right.  The diagnosis was a right corneal abrasion.  

At his separation examination in October 1989, the Veteran had 20/30 bilateral distant vision and 20/40 in the right eye and 20/100 in the left eye for near vision.  It appears the visual acuity was tested uncorrected.  

After service, in September 2002, the Veteran felt something got into his right eye while working as an auto mechanic.  The diagnosis was conjunctival injection with a possible foreign body although one was not seen on examination.  

In a VA examination in April 2013, the VA examiner noted the two incidents of welding burns in service but the Veteran did not report any symptoms currently for either eye.  Upon examination, the Veteran did not have any visual field defect and the Veteran had 20/40 bilateral distant vision and 20/70 bilateral near vision.  All other physical findings were normal.  The diagnosis was hyperopic astigmatism and presbyopia.  He stated the Veteran's refractive error and presbyopia were normal for the Veteran' age and cannot be connected to or caused by any event that occurred in the military.

The Veteran in his claim noted that he had an injury in service that damaged his eye.  He began to experience blurry vision in service that has worsened over the years.  
The Board notes that the Veteran was diagnosed in service with myopia and currently with astigmatism and presbyopia.  Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Although VA regulations do not specifically define what constitutes a refractive error, myopia, astigmatism, and presbyopia is noted as a type of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless subject to a superimposed disease or injury).  As there is no evidence that the Veteran's myopia, presbyopia, or astigmatism was not due to or aggravated by a disease or superimposed injury, they do not constitute a disability under VA regulations.

Although arc welding burns were documented in service, as noted above, there must be a current disability resulting from the burns.  In the absence of proof of a present eye disability attributable to either incident of an arc welding burn, there can be no valid claim of service connection for eye disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with an eye disability involving his visual acuity, visual field, pain, or other symptoms.  The Veteran has been evaluated several times for his eyes, but there is no evidence of a chronic disorder or condition and the conditions caused by the welding burns had resolved by the time of separation.  The separation examination found the eyes were normal upon examination except that he wore corrective glasses for a refractive error, which as noted, is not subject to service connection.  

Since separation, treatment notes indicate the Veteran's eyes, apart from refractive errors, have been normal upon examination and no objective findings have been demonstrated.  Except for an acute injury a work in 2002, there is no indication the Veteran has ever sought treatment for his eyes since separation. The evidence does not establish that the Veteran has been currently diagnosed with a non-refractive error eye disability, or any other condition or diagnosis related to a disorder of the eye.  

Furthermore, as noted above, an eye diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

As there is no competent evidence of a current eye disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for an eye disorder, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




Service Connection for a Prostate Disability

In service, the Veteran never made any complaints nor do the service treatment records indicate any history, diagnostic tests, examination, diagnosis, or treatment of the prostate or had any prostate- related symptoms.  The Board notes that the separation examination in October 1989 specifically stated that the prostate was normal.

After service, one treatment note in February 2003 recorded a smooth prostate. 

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with a prostate disability.  The medical evidence from service, including his separation examination, demonstrates that the Veteran has a normal prostate.  Since separation, treatment notes indicate the Veteran's prostate has been normal upon examination and no objective findings have been demonstrated.  There is no indication the Veteran has ever sought treatment of the prostate since separation.  The evidence does not establish that the Veteran has been currently diagnosed with a prostate disability, or any other condition or diagnosis related to a disorder of the prostate. 

Furthermore, as noted above, a prostate disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

As there is no competent evidence of a current prostate disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a prostate disorder, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Migraines

In service, the Veteran sought treatment in December 2985 after he was struck on the top of the head with a heavy metal air duct tubing.  The Veteran complained of a headache.

In June 1986, the Veteran complained of headaches when he received treatment for an upper respiratory infection.   

In August 1989, the Veteran complained of light headiness and chest pain (described as discomfort).  He had headaches as well.  The diagnosis was chest pain-rule out angina and stress or tension headaches.  

The separation examination in October 1989 did not note any chronic headache disability, including migraines.  

The medical records of treatment since service do not contain any complaints, history, diagnosis, or treatment of headaches or migraines.  

Although headaches are documented in service, this alone is not enough to establish service connection, there must be a current disability resulting from the conditions.  The Board notes that all incidents in service where headaches were reported involved an acute symptom of headaches associated with a known underlying cause such as a head injury or upper respiratory infection.  That an injury was shown in service, alone, is not enough to establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present headache disability, including migraines, attributable to the incidents where he experienced headaches, there can be no valid claim of service connection for a headache disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with migraines or any other headache disability.  The Veteran was evaluated several times for headaches, but there is no evidence of a chronic disorder or condition and any headaches resolved by the time of separation.  The separation examination did not specify migraines or a headache problem.  Since separation, treatment notes are silent regarding any headaches and no objective findings of a disability causing headaches have been demonstrated.  There is no indication the Veteran has ever sought treatment for headaches since separation.  The evidence does not establish that the Veteran has been currently diagnosed with migraines or a headache disability, or any other condition or diagnosis related to headaches.  The Veteran is competent to complain of headaches, but not to diagnose a chronic disability or migraines.  In fact, the primary assertion offered by the Veteran is that he suffers severe headaches since service due to PTSD, but as discussed below, a diagnosis of PTSD or any mental health disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  Such a diagnosis depends upon interpretation of symptoms, clinical interviews and clinical and diagnostic tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has headaches due to PTSD and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

As there is no competent evidence of a current migraine (headache) disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for migraines, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for an Acquired Psychiatric Disability

The Veteran has filed a claim for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  Thus, the Board has stated the issue as service connection for an acquired psychiatric disability, which includes PTSD, rather than limiting the claim to PTSD.  

In service, the Veteran never made any complaints nor do the service treatment records indicate any history, diagnostic tests, examination, diagnosis, or treatment for mental health symptoms.  Since separation, the only treatment records relating to the Veteran's health includes a negative depression screen and negative PTSD screen in September 2006 and a negative depression screen in September 2007.

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed mental health illness or disability, especially one conforming to the criteria set forth in DSM-IV. See 38 C.F.R. § 4.125. Thus, the evidence does not establish that the Veteran has been currently diagnosed with an acquired psychiatric disorder or mental health problem, suffered ongoing psychiatric symptoms, or any other condition or diagnosis related to an acquired psychiatric disorder

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Because the medical evidence does not establish that the Veteran has a current acquired psychiatric disorder, in this case, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current acquired psychiatric disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for a Skin Disability

In March 1968, the Veteran was treated for a large carbuncle located in the right posterior neck.  

In service, in April 1975, the Veteran complained of a skin rash from Poison Ivy.  

In July 1982, the Veteran had a lipoma form the mid- back and neck removed.  Both were benign.

The separation examination in October 1989 noted the lipoma surgery and stated it resulted in no sequalae.

After service, the only reference to the skin is a February 2003 treatment note which reported the Veteran had smooth skin.

Although there was treatment for lipomas in service, this alone is not enough to establish service connection, there must be a current disability resulting from the conditions. In the absence of proof of a present skin disability attributable to the skin rash or lipomas, there can be no valid claim of service connection for a skin disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with a skin disease or disability.  For the incidents noted in service, there is no evidence of a chronic disorder or condition and any skin condition resolved by the time of separation.  

Since separation, the only treatment note discussing the skin indicated the Veteran's skin was normal.  There is no indication the Veteran has ever sought treatment of the skin since separation. The evidence does not establish that the Veteran has been currently diagnosed with a skin disability, or any other condition or diagnosis related to a disorder of the skin.  

Furthermore, as noted above, diagnosis of a skin disease or its relationship to service cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

As there is no competent evidence of a current skin disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a skin disorder, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for heart disease is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a left foot disability is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for migraines is denied

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for skin rash disability is denied



REMAND

The Veteran has filed a claim of service connection for a bilateral shoulder condition.  His records indicate the Veteran served as an airborne paratrooper and he has a parachutist badge.  He states that he now has pain, swelling, stiffness, and loss of motion of the shoulders that have resulted from the jumps he made while in service.  

Starting in September 2006, the Veteran sought treatment for left shoulder pain and in March 2007, a private physician diagnosed osteoarthritis and a partial tear of the left rotator cuff.  He noted that the Veteran reported the symptoms started while he was in service.  

There has not been a VA examination to determine whether the Veteran has a disability of either shoulder related to service.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA orthopedic examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a disability for either shoulder.  For each such disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection for a bilateral shoulder disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


